Case 4:19-cv-01106 Document 37-2 Filed on 07/12/19 in TXSD Page 1 of 14



                                         IN THE UNITED STATES DISTRICT COURT
                                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION

  PATRICK HENRY MURPHY, JR.,          §
        Plaintiff,                    §
                                      §
 v.                                   § CIVIL ACTION NO. 4:19-cv-1106
                                      §
 BRYAN COLLIER, Executive Director    §
 of the Texas Department of Criminal §
 Justice; LORIE DAVIS, Director of    §
 the Texas Department of Criminal    §
 Justice–Correctional Institutions   §
 Division; and BILLY LEWIS,           §
 Warden of the Huntsville Unit,       §
        Defendants.                   §
________________________________________________________________________
                DEFENDANTS BRYAN COLLIER, LORIE DAVIS, AND BILLY LEWIS’S
                     FIRST SUPPLEMENTAL DISCLOSURES TO PLAINTIFF
_______________________________________________________________________________________________________________________________________________________________________________________________________________________




To: Patrick Henry Murphy, Jr., c/o David R. Dow and Jeffrey R. Newberry,

University of Houston Law Center, 4604 Calhoun Road, Houston, TX 77204.

                 Defendants Bryan Collier, Lorie Davis, and Billy Lewis submit their

first supplemental disclosures to Plaintiff pursuant to FED. R. CIV. P. 26(a)(1).

                                                                                                       II.
                 A copy—or a description by category and location—of all documents,

electronically stored information, and tangible things that the disclosing party

has in its possession, custody, or control and may use to support its claims or

defenses, unless the use would be solely for impeachment:

                 1.                TDCJ Crisis Response Intervention Support Program
                                   (CRISP) Plan, adopted October 2018, with supporting
                                   business records affidavit. [Bates Nos. 1316-1337];

                 2.                TDCJ Executive Directive ED-02.29 (rev. 1) Records
                                   Management. [Bates Nos. 1338-1342];

                                                                                                          1
Case 4:19-cv-01106 Document 37-2 Filed on 07/12/19 in TXSD Page 2 of 14




     3.    TDCJ Chaplaincy Manual Policy 08.01 (rev. 2) Records
           Retention – Unit Chaplaincy Department Files. [Bates Nos.
           1343-1347];

     4.    Documents from Former Chaplain David Collier
           regarding executions he has aided or participated in.
           [Bates Nos. 1348-1684];

     5.    Death Row Religious Preferences within TDCJ as of May
           31, 2019. [Bates No. 1685];

     6.    Death Row Religious Preferences within TDCJ by Name.
           [Bates Nos. 1686-1690].

                             Respectfully submitted.

                             KEN PAXTON
                             Attorney General of Texas

                             JEFFREY C. MATEER
                             First Assistant Attorney General

                             DARREN L. MCCARTY
                             Deputy Attorney General for Civil Litigation

                             SHANNA E. MOLINARE
                             Chief, Law Enforcement Defense Division

                             /s/ Leah O’Leary
                             LEAH O’LEARY
                             Deputy Chief,
                             Law Enforcement Defense Division
                             Attorney in Charge
                             Texas Bar No. 24079074
                             Southern District No. 1563191
                             Leah.Oleary@oag.texas.gov

                             AMY L. PRASAD
                             Assistant Attorney General
                             Co-Counsel
                             Texas Bar No. 24037295
                             Southern District No. 563045
                             Amy.Prasad@oag.texas.gov

                                   2
Case 4:19-cv-01106 Document 37-2 Filed on 07/12/19 in TXSD Page 3 of 14




                               Law Enforcement Defense Division
                               OFFICE OF THE ATTORNEY GENERAL
                               P.O. Box 12548
                               Austin, Texas 78711-2548
                               (512) 463-2080 / Fax (512) 370-9918

                               ATTORNEYS FOR DEFENDANTS
                               COLLIER, DAVIS, AND LEWIS




                          CERTIFICATE OF SERVICE

      I, LEAH O’LEARY, Assistant Attorney General of Texas, certify that a

true and correct copy of the foregoing has been served by e-mail on June 14,

2019, addressed to:

David R. Dow
ddow@central.uh.edu

Jeffrey R. Newberry
jrnewber@central.uh.edu

                                     /s/ Leah O’Leary
                                     LEAH O’LEARY
                                     Assistant Attorney General




                                     3
Case 4:19-cv-01106 Document 37-2 Filed on 07/12/19 in TXSD Page 4 of 14




                                                            Murphy 1348
Case 4:19-cv-01106 Document 37-2 Filed on 07/12/19 in TXSD Page 5 of 14




                                                            Murphy 1349
Case 4:19-cv-01106 Document 37-2 Filed on 07/12/19 in TXSD Page 6 of 14




                                                            Murphy 1350
Case 4:19-cv-01106 Document 37-2 Filed on 07/12/19 in TXSD Page 7 of 14




                                                            Murphy 1351
Case 4:19-cv-01106 Document 37-2 Filed on 07/12/19 in TXSD Page 8 of 14




                                                            Murphy 1352
Case 4:19-cv-01106 Document 37-2 Filed on 07/12/19 in TXSD Page 9 of 14




                                                            Murphy 1353
Case 4:19-cv-01106 Document 37-2 Filed on 07/12/19 in TXSD Page 10 of 14




                                                            Murphy 1354
Case 4:19-cv-01106 Document 37-2 Filed on 07/12/19 in TXSD Page 11 of 14




                                                            Murphy 1355
Case 4:19-cv-01106 Document 37-2 Filed on 07/12/19 in TXSD Page 12 of 14




                                                            Murphy 1356
Case 4:19-cv-01106 Document 37-2 Filed on 07/12/19 in TXSD Page 13 of 14




                                                            Murphy 1357
Case 4:19-cv-01106 Document 37-2 Filed on 07/12/19 in TXSD Page 14 of 14




                                                            Murphy 1358
